

116 S3665 IS: Save Rural Hospitals Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3665IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Alexander (for himself, Mr. Warner, Mr. Shelby, Mrs. Blackburn, Mr. Cornyn, Mr. Jones, Mr. Perdue, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the title XVIII of the Social Security Act to preserve access to rural health care by ensuring fairness in Medicare hospital payments.1.Short titleThis Act may be cited as the Save Rural Hospitals Act of 2020.2.Ensuring fairness in medicare hospital payments(a)Hospital inpatient services(1)In generalSection 1886(d)(3)(E)(i) of the Social Security Act (42 U.S.C. 1395www(d)(3)(E)) is amended— (A)in clause (i), in the first sentence, by striking or (iii) and inserting , (iii), or (iv); and (B)by adding at the end the following new clause: (iv)Area wage index floor(I)In generalFor discharges occurring on or after October 1, 2020, the area wage index applicable under this subparagraph to any hospital which is not located in a frontier State (as defined in clause (iii)(II)) may not be less than 0.85.(II)Waiving budget neutralityPursuant to the fifth sentence of clause (i), this clause shall not be applied in a budget neutral manner..(2)Waiving budget neutrality(A)Technical amendatory correctionSection 10324(a)(2) of Public Law 111–148 is amended by striking third sentence and inserting fifth sentence.(B)WaiverSection 1886(d)(3)(E)(i) of the Social Security Act (42 U.S.C. 1395ww(d)(3)(E)(i)) is amended, in the fifth sentence—(i)by striking and the amendments and inserting , the amendments; and(ii)by inserting , and the amendments made by section 2(a)(1) of the Save Rural Hospitals Act of 2020 after Care Act.(b)Hospital outpatient department servicesSection 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)), is amended— (1)in paragraph (2)(D), by striking (19), the Secretaryand inserting (19) and paragraph (23), the Secretary; and(2)by adding at the end the following new paragraph:(23)Floor on area wage adjustment factor for hospital outpatient department servicesWith respect to covered OPD services furnished on or after January 1, 2021, the area wage adjustment factor applicable under the payment system established under this subsection to any hospital outpatient department which is not located in a frontier State (as defined in section 1886(d)(3)(E)(iii)(II)) may not be less than 0.85. The preceding sentence shall not be implemented in a budget neutral manner..